Citation Nr: 1014425	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  04-31 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for  pulmonary disability, 
to include histoplasmosis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from December 1947 to 
December 1953 and from September 1954 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied a request to reopen a 
previously-denied claim for service connection for pulmonary 
disability.

In October 2006 the Veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record.

The Board issued a decision in March 2007 that reopened the 
claim.  At that time, the Board also remanded the reopened 
claim for further development.  Subsequently the Board issued 
a decision in February 2009 that denied service connection 
for pulmonary disability on the merits.

The Veteran thereupon appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court), which in 
October 2009 issued an Order granting a joint motion of the 
parties and remanding the case to the Board for action in 
accordance with the joint motion.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


REMAND

The joint motion of the parties, as incorporated by the 
Court's Order, asserts that the instructions of the Board's 
earlier remand in March 2007 had not been carried out before 
the Board adjudicated the case in February 2009.  
Specifically, the parties agreed that the Board's remand had 
instructed the originating agency to ask the National 
Personnel Records Center (NPRC) for all medical treatment 
records from Fort McPherson, Georgia, dating from the period 
1971 though 1989, but the NPRC's response indicated only that 
records "from 1989" were not located.  Additionally, the 
originating agency did not determine that any further 
attempts to obtain the records would be futile, as required 
by the Board's remand instructions.  Finally, the joint 
motion added that if a negative response is received from 
NPRC stating the Veteran's records from Fort McPherson for 
the period from 1971 through 1989 are unavailable and the 
originating agency determines further attempt to locate such 
records would be futile, the Veteran must be sent appropriate 
notice of their unavailability pursuant to 38 U.S.C.A. 
§ 5103A(b). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
development to obtain the Veteran's 
treatment records from Fort McPherson, 
Georgia for the period from 1971 through 
1989, inclusive.  

All efforts should be documented, and 
negative responses should be filed in the 
claims folder.

If records pertaining to the period 1971 
through 1989, inclusive cannot be 
obtained, the RO should make a formal 
determination that further attempts to 
obtain such records would be futile and 
should so inform the Veteran and his 
representative.

2.  The RO should also undertake any other 
indicated development.

3.  Then, the RO should readjudicate the 
issue on appeal based on de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the 
Board for further appellate action.  By this 
remand the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran unless he is 
otherwise notified, but he has the right to 
submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




